Case 3:18-cv-07354-WHA Document 138-42 Filed 08/29/19 Page 1 of 3




           EXHIBIT 40
               Case 3:18-cv-07354-WHA Document 138-42 Filed 08/29/19 Page 2 of 3




From:                            Obi, Shawn R. <SObi@winston.com>
Sent:                            Thursday, August 22, 2019 2:39 PM
To:                              Linda Lam; Michael Schrag; Joshua Bloomfield; Rick Paul; Ashlea Schwarz; Laura Fellows
Cc:                              Groves, Amanda; Brinson, Kobi Kennedy; Knight, Stacie C.
Subject:                         Hernandez et al. v. Wells Fargo
Attachments:                     8.22.19_WFB NA SUPPLEMENTARY Responses to First Set of Rogs.pdf



Counsel,

Please see the attached, which was also served today via U.S. Mail.

      WELLS FARGO BANK, N.A.’S SUPPLEMENTARY RESPONSES TO PLAINTIFF’S FIRST SET OF
       INTERROGATORIES

Further to Michael’s request, below is an updated state‐by‐state breakdown, which is based on the excel document
produced during Ms. Bell’s deposition.

 AL             7                   0.7%
 AR             9                   1.0%
 AZ             7                   0.7%
 CA             31                  3.3%
 CO             7                   0.7%
 CT             18                  1.9%
 DC             1                   0.1%
 DE             6                   0.6%
 FL             115                 12.2%
 GA             28                  3.0%
 HI             1                   0.1%
 IA             18                  1.9%
 ID             7                   0.7%
 IL             45                  4.8%
 IN             16                  1.7%
 KS             5                   0.5%
 KY             21                  2.2%
 LA             34                  3.6%
 MA             13                  1.4%
 MD             40                  4.2%
 ME             6                   0.6%
 MI             11                  1.2%
 MN             8                   0.8%
 MO             5                   0.5%
 MS             2                   0.2%
 MT             1                   0.1%
 NC             21                  2.2%
                                                          1
                     Case 3:18-cv-07354-WHA Document 138-42 Filed 08/29/19 Page 3 of 3
 ND                    1                            0.1%
 NE                    4                            0.4%
 NH                    5                            0.5%
 NJ                    70                           7.4%
 NM                    9                            1.0%
 NV                    9                            1.0%
 NY                    69                           7.3%
 OH                    69                           7.3%
 OK                    11                           1.2%
 OR                    7                            0.7%
 PA                    93                           9.8%
 RI                    5                            0.5%
 SC                    23                           2.4%
 SD                    3                            0.3%
 TN                    7                            0.7%
 TX                    37                           3.9%
 UT                    3                            0.3%
 VA                    12                           1.3%
 VT                    1                            0.1%
 WA                    14                           1.5%
 WI                    11                           1.2%

Shawn R. Obi
Associate Attorney
Winston & Strawn LLP
T: +1 213-615-1700
D: +1 213-615-1763
F: +1 213-615-1750
winston.com
Admitted to practice in California




The contents of this message may be privileged and confidential. If this message has been received in error, please delete it without reading it. Your receipt of this
message is not intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author. Any tax advice contained
in this email was not intended to be used, and cannot be used, by you (or any other taxpayer) to avoid penalties under applicable tax laws and regulations.




                                                                                  2
